PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,709,103
Issue Date: July 14, 2020
Application No. 16/043,403
Filing or 371(c) Date: 24 Jul 2018
Attorney Docket No. 18-190-IH-U
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition filed October 18, 2021 under 37 CFR 1.182, requesting issuance of duplicate Letters Patent for the above-identified patent.

The petition is DISMISSED.

The Office will not issue duplicate Letters Patent where there is a discrepancy in the correspondence address.  The Office mail all correspondences to the address of record.
The address on the instant petition does not indicate the current correspondence address.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.

The petition fee set forth under 37 CFR 1.17(f) was received on October 18, 2021.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

1 

Any questions concerning this matter may be directed to Irvin Dingle at (571) 272-3210.  


/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist
Office of Petitions


cc:	Kyle A. Fletcher
	P.O. Box 11735
	Charlotte, NC  28220 




    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)